Case 1:19-cv-07024-LAP Document 72-2 Filed 09/13/21 Page 1 of 2




   EXHIBIT D
         Case 1:19-cv-07024-LAP Document 72-2 Filed 09/13/21 Page 2 of 2




From:                John Linder
To:                  Scott Turner Esq.
Cc:                  Canfield. Donna (Law)
Subject:             Donna Canfield, Esq.; John Moscow informal interview today
Datei                Tuesday, March 2, 2021 11:41:57 AM
Attachmentsl         @


Scott:

I spoke this morning with Donna Canfield of the NYC Law Depat'tment.

She would plefer that we defer the infbrmal intelview,      until she has time to find and teview my old contlact with the
New York City Police Foundation.

Sounds  like she might be inclined, if my contract does not place me in a position of privilege, to skip the informal
interview, take subpoena and have the thlee ofus attend virtual deposition.

I am trying to find the old contract.

This email connects the two of you. I hope you will confel on most appropriate cout'se of action.




John Linder
505 818 7191
JohnLinder@icloud.com




                         Donna      Canfield, Esq..vcf                            (   0. 3KB)

                          (0.3KB)
